             J. Michael Brown, et al.,

                         v.

        Jones County Junior College, et al.

Complaint for Injunctive Relief, Declaratory Relief,
                  and Damages

                   Exhibit D
                                                                                                                                                                                                            SC
                                                                                                                                   S CA




                                                                                                                                                                           g
                                                         Baptist




                                                                                                                                                                                  in
                                                                                                                                                                                                                                                                                              CAMPUS MAP


                                                                                                                                                                            Receiv



                                                                                                                                                                                                            HU
                                                         Student




                                                                                                                                        LHO




                                                                                                                                                                                                                                             N




                                                                                                                                                                                                                                                                                 E
                                                           Union




                                                                                                                                                                                                             RCH
                                                                                                                                                UN




                                                                                                                                                                                                                   ST
                                                                                                                                                ST
                                                                                                       ASH ST




                                                                                                                                                                                                                                             W




                                                                                                                                                                                                                                                                                 S
                                                                                                                                                                                   y
                                                                                                                                                                            emistr
                                                                                                                                                                     King Ch r
                                                                                                                                                                          Cente
                                                FRO




                                                                                              S CO
                                                    NT S




                                                                                               URT
                                                        T



                                                                                                                                                                                                                                      ung
                                                                                                                                                                                                                                 . Yo                                                                      HWY 29


                                                                                                   ST
                                                                                                                                                                                                                              J.B ain




                                                                                                                                                                                                                                                 J.B
                                                                                                                                                                                                                                    M




                                                                                                                                                                                                        TE




                                                                                                                                                                                                                                                    . Yo
                                                                                                                                                                                                            CH




                                                                                                                                                                                                                                        J.B


                                                                                                                                                                                                                                          un
                                                                                                                                                                                                                                             gE
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                             NO




                                                                                                                                                                                                                                              You




                                                                                                                                                                                                                                                                                                                                                                                                                        TECHNOLOGY BLVD
                                                                                                                                                                                                                                               ast
                                                                                              ST




                                                                                                                                                                                                                                                                                                                                                 9
                                                                       BRICK




                                                                                                                                                                                                                  LO
                                                                                                                                  ’s




                                                                                                                                                                                                                                                  ng
                                                                                                                              Dean




                                                                                                                                                                                                                                                                                                                                              I5
                                                                                                     CAMPUS




                                                                                                                                                                                                                                      J.B
                                                                                                     ENTRANCE




                                                                                                                                                                                                                                                     Cen
                                                                                                                                                                                                                     G
                                                                                                                                    e
                                                                                                                               Hous




                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                         YW


                                                                                                                                                                                                                                       You


                                                                                                                                                                                                                                                         ter
                                                                                                                                                                                                                                           n
                                                                                                                                                                                                                           AY


                                                                                                                                                                                                                                                             gW
                                                                                                                                                                                                                                                                                   h
                                                                                                                                                                                                                                                                               alt




                                                                                                                                                                                                                                                               est
                                                                                                                                                                                                                                                                             He
                                                                                                                                                                                                                                                                          ied er
                                                                                                                                                                                                                                                                       All Cent
                                                                                      ng




                                                                                                                                                                                                                                                                                              C A TRAN
                                                                              e-Learni




                                                                                                                                                                                                                                                                                                EN
                                                                                                                                                                                                                                                                                                 MP C
                                                                                                                                                                                                                                                                  ng




                                                                                                                                                                                                                                                                                                        AU
                                                                                                                                                                                                                                                              You                                                                                                           ATC




                                                                                                                                                                                                                                                                                                   US E
                                                                                                                                                                        Academic                                                                          J.B. wer




                                                                                                                                                                                                                                                                                                            G
                                                                                                                                                                                                                                                             To
                                                                                                                                                                     Resource Center




                                                                                                                                                                                                                                                                                                                 U
                                                                                                                                                                                                                                                                                                                   ST
                                                                                                                    Fountain




                                                                                                                                                                                                                                                                                                                     A
                                                                                                                                                                                                                                                                                                                            RD
                                                                                                                                                                                                                                                                                                         din s
                                                                                                                                                                                                                                                                                                      uil m
                                                                                                                                                                                                                                                                                                   . B ho

                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                   arr g




                                                                                                                                                                                                                                                                                                P.E . O. T
                                                                                                                 Tis




                                                                                                                                                                                                                                 -H in
                                                                                                                                                     DAN JONES MEM




                                                                         ff
                                                                      Hu                                                                                                                                                       as uild                                                                                                                    Ronald E. Whitehead Technology Center




                                                                                                                                                                                                                                                                                                     D
                                                                                                                     da




                                                                   er- ing
                                                                                                                        le




                                                                ing uild                                                                                                                                                   om ce B
                                                                                                        Stu


                                                                                                                          Lib




                                                                                                                                                                                                                         h




                                                                                                                                                                                                                                                                  CE
                                                             Str th B                                                                                                                                                   T en
                                                                                                           de


                                                                                                                             rar




                                                                                                                                                                                                                                                                                          nte s
                                                                                                                                                                                                                             i




                                                                                                                                                                                                                                                                                        Ce tnes
                                                                                                                                                                                                                          Sc




                                                                                                                                                                                                                                                                       N
                                                                                                               nt




                                                               Ma
                                                                                                                                 y




                                                                                                                                                                                                                                                                                              r
                                                                                                                                                                                                                                                                        TE
                                                                                                                  S




                                                                                                                                                                                                                                                                                           Fi
                                                                                                                     uc




                                                                                                                                                                                                                                                                           N
                                                                                                                       ce




                                                                                                                                                                                                                                                                             N
                                                                                                                         ss




                                                                                                                                            i




                                                                                                                                                                                                                                                                              IA
                                                                                                                            Ce
                                                                                                                               n




                                                                                                                                                                                                                                                                                    L
                                                                                                                                 te




                                                                                                                                                                                                                                                                                    PL
                                                                                                                                                         ORIAL WALKWA
                                                                                                                                    r




                                                                                                                                                                                ing ion




                                                                                                                                                                                                                                                                                        AZ
                                                             R                                                                                                                                          i
                                                                                                                                                                             ild rat




                                                        CI
                                                                                                                                                                                                                                                 Ce




                                                                                                                                                                                                                                                                                                                                              )  n
                                                                                                                                                                                                                                                                                         A




                                                                                                                                                                                                                                                                                                                                              Me
                                                                                                                                                                           Bu nist




                                                                                                                                                                                                                                                    n
                                                    S

                                                                                                                                                                                                                                                       te




                                                                                                                                                                                                                                                                                           W




                                                                                                                                                                                                                                                                                                                                         ll (
                                                                                                                                                                                                                                                          n
                                                H
                                                                                                                                                                              mi




                                                                                                                                                                                                                                                                                                                                     Ha
                                                                                                                                                                                                                                                                                            AY
                                                                                                                                                                                                                                                            nia
                                            A
                                                                                                                                                                           Ad




                                                                                                                                                                                                                                                                                                                                                          n)
                                                                                                                                                                                                                                                                                                                                    rke




                                                                                                                                                                                                                                                                                                                                                            e
                                                                                                                                                                                                                                                                l




                                                                                                                                                                                                                                                                                                                                                         (M
                                                                                                                                                                                                                                                                  Pla




                                                                                                                                                                                                                                                                                                                                   Cla




                                                                                                                                                                                                                                                                                                                                                     all
                                                                                                                                                                                                                                                                       za
                                                                                                       Vis Bas
                                                                                                       Eu




                                                                                                                                                                                                                                                                                                                                                     nH
                                                             Fa ousi




                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                          la
                                                                                                          ua s L
                                                               cu ng




                                                                                                                                                                                                                                                                                                                                                                  n)
                                                               H




                                                                                                                                                                                                                                                                                                                                                ing



                                                                                                                                                                                                                                                                                                                                                                Me
                                                                 lty




                                                                                                             l A ew




                                                                                                                                                                     Y




                                                                                                                                                                                                                                                                                                                                            Cov



                                                                                                                                                                                                                                                                                                                                                            ll (
                                                                                                                rts is




                                                                                                                                                                                                    R




                                                                                                                                                                                                                                                                                                                                                           Ha
                                                                                                                                                                                                            CE
                                                                                                                   Ce al




                                                                                                                                                                                              D




                                                                                                                                                                                                                                                                                                                                                         ne




                                                                                                                                                                                                                                                                                                                                                                            )
                                                                                                                     nt ler




                                                                                                                                                                                                                                                                                                                                                                        en
                                                                                                                                                                                                                                                                                                                                                       ee
                                                                                                                                                                                            E


                                                                                                                                                                                                             N
                                                                                                                       er y




                                                                                                                                                                                                                                                                                                                                                     Gr




                                                                                                                                                                                                                                                                                                                                                                       (M
                                                                                                                       G




                                                                                                                                                                                        EG




                                                                                                                                                                                                                 TR




                                                                                                                                                                                                                                                                                                                                                                      all
                                                                                                                                                                                                                                                                                                                                                                  rH
                                                                                                                                                                                LL




                                                                                                                                                                                                         ard
                                                                                                                          Foo




                                                                                                                                                                                                                       A




                                                                                                                                                                                                                                                                                                                                                                 pe
                                                                                                                                                                                                                           L
                                                                                                                                                                         CO




                                                                                                                                                                                                                                                                                                                                                                Jas
                                                                                                                              te




                                                                                                                                                                                                       ow m

                                                                                                                                                                                                                                                                                               all
                                                                                                                                                                                                                               AV
                                                                                                                                 Ch




                                                                                                                                                                                                    . H siu
                                                                                                                                                                                                                                                                                            sH
                                                                                                                                    ap




                                                                                                                                                                                                .A B mna                                                                                  ne
                                                                            M. ine A ing




                                                                                                                                                                                                                                      E
                                                                                                                                       el
                                                                              P. rt




                                                                                                                                                                                                                                                                                        Jo
                                                                                                                                                                                                    Gy
                                                                                F uild
                                                                                 Bu s




                                                                                                                                                                                                                                  l
                                        B




                                                                                                                                                                                                                         ion Gril
                                                                                   sh
                                                                                   B
                                        U




                                                                                                                                                                                                                       Un at
                                                                                                                                                                                                                    nt bc
                                            SH




                                                                                                                                                                                                                  de /Bo
                                                                                                                                                                                                              Stu Bell
                                                    A




                                                                                                                                                                                                                co
                                                                                                                                                                                                             Ta
                                                     V
                                                             E




                                                                                                                                                                                             D
                                                                                                                                        Bo eter Cen l
                                                                                                                                          ok ia ter




                                                                                                                                                                                                                                                                                                                                                                                         D
                                                                                                                                                   t l
                                                                                                                                         (Ca den . Nei




                                                                                                                                                                                               A




                                                                                                                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                                                                                                                                 PR BAN
                                                                                                                                                re) d




                                                                                                                                                                                                                                                                                                                                                                                FIE CTIC
                                                                                                                                                                                                    N
                                                                                                                                             sto an
                                                                                                                                            Stu C.L




                                                                                                                                                                                                    JO




                                                                                                                                                                                                                                                                                                                                                                                              LD
                                                                                                                                                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                        N
                        FRONT ST




                                                                                                                                                                                                            ES
                                                                                                                                            f




                                                                                                                                                                                                                M




                                                                                                                                                                                                                                                                                                                     LAKESIDE
                                                                                                                                                                                                                     EM




                                                                                                                                                                                                                                                                                                                                                                            PR
                                                                                                                                                                                                                                                                           all
                                                                                                                                                                                                                                                                         H                                           WALKING
                                                                                                                                                                                                            Mc


                                                                                                                                                                                                                             O




                                                                                                                                                                                                                                                                      on




                                                                                                                                                                                                                                                                                                                                                                                ESI
                                                                                                                                                                                                                                 RI
                                                                                                                                                                                                            Cle




                                                                                                                                                                                                                                                                  ers
                                                                                                                                                                                     ST




                                                                                                                                                                                                                                                                                                                      TRAIL
                                                                                                                                                                                                                lla


                                                                                                                                                                                                                                      A




                                                                                                                                                                                                                                                                d
                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                    nH


                                                                                                                                                                                                                                       L




                                                                                                                                                                                                                                                                                                                                                                                  DE
                                                                                                                                                                              T
                                                                                                                                                                          R




                                                                                                                                                                                                                                        D
                                                                                                                                                                                                                         all
                                                                                                                                                                     O




                                                                                                                                                                                                                                             R




                                                                                                                                                                                                                                                                                                                                                                                     NT
                                                                                                                                                             SH




                                                                                                                                                                                                                                                                                                                                                                                                       FIE CCER
                                                                                                            Ca
                                                                                                           Po mpu




                                                                                                                                                                                                                                                                                                                                                                                      SH




                                                                                                                                                                                                                                                                                                                                                                                                                LD
                                                                                                             lic s
                                                                                                                                                                                                                                                                                             FIE CTIC ALL




                                                                                                                                                                                                                                                                                                                                                                                                         SO
                                                                                                                e
                                   COL



                                                                                                                                                                                                                                                                                                                                                                                       OM
                                       L
                                                                                                ild ure




                                                                                                                                                                                                                                                                                                                  E
                                                                                                                                                                                                                                                                                              PR OOTB




                                            EGE
                                                         DR
                                                                                              Bu icult
                                                                                                    ing




                                                                                                                                                                                                                                                                                                                                                                                          ED
                                                                                                                                                                                           Ho rvic




                                                                                                                                                                                                                                                                                                                  LD
                                                                                                  r




                                                                                                                                                                                                                                                                                                A
                                                                                                                                                                                                                                                                                                F
                                                                                               Ag




                                                                                                                                                                                             me es




                                                                                                                                                     B
                                                                                                                                                                                             Se




                                                                                                                                                         U

                                                                                                                                                                                                                                                                                                                                                                                           R
                                                                                                                                                                                                & H Cen




                                                                                                                                                                                                                                             R




                                                                                                                                                             SH
                                                                                                                                                                                                                                             D
                                                                                                                                                                                                   ea ter




                                                                                                                                                                                                                                        W
                                                                                                                                                                                                     lth




                                                                                                                                                                         A
                                                                                                                                                                          V
                                                                                                                                                                                                                                      IE
                                                                                         Sci ife




                                                                                                                                                                               E
                                                                                               ce




                                                                                                                                                                                                                                 EV




                                                                                                                                                                                                                                               Wa (W
                                                                                              L
                                                                                            en




                                                                                                                                                                                                                                                 yn om
         ENTRANCE




                                                                                                                                                                                                                             K
          CAMPUS




                                                                                                                                                                                                                                                   e H en
                                                                                                                                                                                                                      LA
                                                         Ce rvice gy




                                                                                                                                                                                                                                                      Wa



                                                                                                                                                                                                                                                      all )
                                                                  o
                                                           Se nol




                                                                                                                                                                                                                                                         yn



                                                                                                                                                                                                                                                         Ea
                                                           nt s




                                                                                                                                                                                                                                                           eH



                                                                                                                                                                                                                                                            st
                                                               ch

                                                             er
                                                            Te




                                                                                                                                                                                                                                                               all




                                                                                                                                                                                                                                                                                                              en all
                                                                                                                                                                                                                                                                   We




                                                                                                                                                                                                                                                                                                            (M th H
                                                                                                                                                                                                                                                                     st




                                                                                                                                                                                                                                                                                                                 )
                                                                                                                    n
                                                                                                                 tio




                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                            Sm
                                                                                                              rta




                                                                                         ds                                                                                                                                             ST
                                                                                                           spo




                                                                                    un                                                                                                                                                    AD                                                                                                  CAMPUS
                                                                                                           n
                                                                                                       Tra




                                                                              Gro                                                                                                                                                                 IU
                                                                                                                                                                                                                                                          M
                                                                                                                                                                                                                                                               CI
                                                                                                                                                                                                                                                                       R
                                                                                                                                                                                                                                                                                                                                               LAKE
                                                                      Gro




                                                                                                                                                                                                                                                                                                                                                                                                       President’s
                                                                       un




                                                                                                                                                                                ssion
                                                                        ds




                                                                                                                                                                            nce                                                                                                                                                                                                                          Home
                                                                                                                                                                         Co
HWY 11




                                                                                                                                    R
                                                                                                                               CI                                g                                      BASEBALL
                                                                                                                    M                                        ttin
                                                                                                                 IU                                        Ba ges
                                                                                                           AD rk
                                                                                                                                                              Ca                                         FIELD
                                                                                                       ST k Pa
                                                                                                              a n
                                                                                                           yB
                                                                                                       nit
                                                                                                   m mu
                                                                                                Co

                                                                                                                           SOFTBALL                                                                                                                                                                                            x                                                                   900 S. Court Street
                                                                                                                                                                                                                                                                                                                            ple
                                                                                                                            FIELD                                                                                                                                                                                    Co
                                                                                                                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                                                                                                                                                                   Ellisville MS, 39437
                                                                                                                                                                                                                                                                                                              n  nis
                                                                 se                                                                                                                                                                                                                                        Te                                                                                          www.jcjc.edu
                                                          ou
                                                e       nh
                                            Gre                                                                                                                                                                                                                                                         Sp
                                                                                                                                                                                                                                                       on                                             Com orts
                                                                                                                                                                                                                                                   essi                                                  ple
                                                                                                                                                                                                                                                nc                                                          x
                                                                                                                                                                                                                                             Co
                                                                                                                                                                                                                                                                                                  Vis




                                                                                                                                                                                                                                                                               AT
                                                                                                                                                                                                                                                                                                     itor




                                                                                                                                                                                                                                                                             BC M                                                                                                                                US E
                                                                                                                                                                                                                                                                        BO ADIU Y FIELD)                                                                                                                       MP NC
                                                                                                                                                                                                                                                                                                         s




                                                                                                                                                                                                                                                                                                                                                                                                            C A TRA
                                                                                                                                                                                                                                                                                                                                                                                                              EN
                                                                                                                                                                                                                                                                         ST COOLE
                                                                                 Ind ervi ter




                             COMMUTER
                                                                                                                                                                                                                                                                             (SIM
                                                                                    us ces




                                                                                                                                                                                                                                                                                                                                   Bobcat
                                                                                     S en

                                                                                      tri




                             PARKING
                                                                                          al
                                                                                          C




                                                                                                                                                                                                                                                                                                                                    Field
                             DORM                                                                                                                                                                                                                                                                                                  House
                             PARKING
                                                                                                                                                                                                                                                             Ho
                                                                                                                                                                                                                                                                me




                             COMMUTER &                                                                                                                                        Tru
                                                                                                                                                                                     ck
                             DORM PARKING
                                                                                                                                                                                          Dr                                                                                                                                                                                                  SS
                                                                                                                                                                                            ivi
                                                                                                                                                                                               ng                                                                                                                                                                                        PA
                             PEDESTRIAN                                                                                                                                                                                                                                                                                                                                               BY
                             TRAFFIC ONLY                                                                                                                                                                                                                                                                                                                                         0
                                                                                                                                                                                                                                                                                                                                                                                59
                    i        INFORMATION
                             CENTER
                                                                                                                                                                                                                                         Howard Sports Complex
